FILED

UNITED STATES DISTRICT COURT

 

 

FOR THE DISTRICT OF COLUMBIA AUG { 3 2019

) Glerk, U.S. District & Bankruptcy

JASON DENT, ) Courts for the District of Columbia
)
Plaintiff, )
)

V. ) Civil Action No. 19-2189 (UNA)
)
WILLIAM P. BARR, ef al., )
)
Defendants. )
)
MEMORANDUM OPINION

 

Generally, a litigant is required to pay a filing fee in full. See 28 U.S.C. §§ 1914(a),
1915(b)(1). Pursuant to the Prison Litigation Reform Act (“PLRA”), in forma pauperis status
does not relieve a prisoner plaintiff of his obligation to pay the filing fee in full. Asemani v. U.S.
Citizenship & Immigration Servs., 797 F.3d 1069, 1072 (D.C. Cir. 2015). Rather than “pay the
full filing fee at the time he brings suit . . . he can pay the filing fee in installments over time.”
Id. (citations omitted). However, certain prisoners cannot qualify for in forma pauperis status
under the PLRA’s “three strikes” rule:

In no event shall a prisoner bring a civil action or appeal a judgment in a civil action

or proceeding ‘under this section if the prisoner has, on 3 or more prior occasions,

while incarcerated or detained in any facility, brought an action or appeal in a court

of the United States that was dismissed on the grounds that it is frivolous, malicious,

or fails to state a claim upon which relief may be granted, unless the prisoner is
under imminent danger of serious physical injury.

Id. (quoting 28 U.S.C. § 1915(g)).
This plaintiff has accumulated the requisite number of strikes. See Dent v. Executive
Office for United States Attorneys, No. 1:12-cv-0420 (D.D.C. Sept. 3, 2013) (vacating in forma

pauperis status under 28 U.S.C. § 1915(g)). Under these circumstances, plaintiff may proceed in
forma pauperis only if he is “under imminent danger of serious physical injury.” 28 U.S.C. §
1915(g).

The Court “assess[es] the alleged danger at the time [plaintiff] filed his complaint,”
Mitchell v. Fed. Bureau of Prisons, 587 F.3d 415, 420 (D.C. Cir. 2009), and in so doing
“construe[s] his complaint liberally and accept[s] its allegations as true,” id. (citing Jbrahim vy.
District of Columbia, 463 F.3d 3, 6 (D.C. Cir. 2006)). The allegations of the complaint pertain to
events occurring as far back as April 2017. Similarly, plaintiffs Motion for Imminent Risk of
Physical Injury or Death describes assaults and injuries he allegedly has sustained at the hands of
corrections officers in January 2017 and November 2018. None of the events plaintiff describes
demonstrates an imminent danger of serious physical injury.

Accordingly, the Court will deny plaintiff’s motion and application to proceed in forma
pauperis, and will dismiss the complaint and this civil action without prejudice. An Order is

issued separately.

A _
DATE: August AX 2019 I “wh LA——

United Stafes District Judge

 
